UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7565



JAMAL MITCHELL,

                                              Plaintiff - Appellant,


          versus


VINCENT B. LISSI, individually, and in his
official capacity as an agent or employee of
the Federal Bureau of Investigations; JOHN C.
BEVINGTON, individually, and in his official
capacity as an agent or employee of the
Federal Bureau of Investigations,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1190-1)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Mitchell, Appellant Pro Se. Patrick Bernard Kernan, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jamal    Mitchell    appeals     the   district         court’s    order

granting      summary    judgment    to    Defendants       in   his    action    under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.    388    (1971).     We    have     reviewed    the    record     and   find     no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Mitchell v. Lissi, No. CA-03-1190-1 (E.D.

Va. Aug. 30, 2004).            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented       in   the

materials      before    the    court     and   argument     would      not   aid     the

decisional process.



                                                                              AFFIRMED




                                        - 2 -